Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest the striker assembly as claimed in independent claims 1, 5, and 11. The Examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
Regarding Claim 1, the prior arts of record, Aldersley WO 2018114251 A1, and Barcikowski DE 10327973, teach a striker assembly for a vehicle door having much of the claimed structure but fails to teach each and every limitation of the claims. Specifically, the prior arts fails to teach the dampener member being a Belleville washer.
Regarding Claim 5, the prior art of record Aldersley WO 2018114251 A1, teaches an assembly having much of the claimed structure but fails to teach each and every limitation of the claims. Specifically the prior art fails to teach the support member having an annular flange and a washer disposed about the support member in a clearance fit with at least one dampener member disposed between the annular flange and the washer.
Regarding Claim 11, the prior art of record, Barcikowski DE 10327973, teaches a striker assembly for a vehicle door having much of the claimed structure but fails to teach each and every limitation of the claims. Specifically, the prior arts fails to teach the support member having an annular flange and a washer disposed about the support member in a clearance fit with at least one dampener member disposed between the annular flange and the washer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C./Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675